___________

                                    No. 95-3914
                                    ___________

James J. Hanrahan,                      *
                                        *
              Appellant,                *
                                        *
       v.                               *   Appeal from the United States
                                        *   District Court for the
Housing and Redevelopment               *   District of Minnesota.
Authority of Duluth, MN;                *
Richard W. Ball, Executive              *          [UNPUBLISHED]
Director of HRA of Duluth, MN,          *
                                        *
              Appellees.                *


                                    ___________

                     Submitted:     May 23, 1996

                           Filed:   May 31, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges

                                    ___________

PER CURIAM.


       James J. Hanrahan appeals from the District Court's1 grant of summary
judgment to defendants in his 42 U.S.C. § 1983 (1994) action.           Having
carefully reviewed the entire record and the parties' submissions, we
reject as unsubstantiated Hanrahan's claim of judicial bias, and we affirm
for the reasons stated in the magistrate judge's opinion.      See 8th Cir. R.
47B.




       1
      The Honorable Raymond L. Erickson, United States Magistrate
Judge for the District of Minnesota, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c) (1994).
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-